Exhibit 10.1

SUPPORT AGREEMENT

This SUPPORT AGREEMENT, dated as of February 9, 2010 (this “Agreement”), by and
among Avenue International Master, L.P. (“Avenue Int’l”), Avenue Investments,
L.P. (“Avenue Investments”), Avenue Special Situations Fund IV, L.P. (“Avenue
IV”), Avenue Special Situations Fund V, L.P. (“Avenue V”) and Avenue-CDP Global
Opportunities Fund, L.P. (“Avenue-CDP” and, together with Avenue Int’l, Avenue
Investments, Avenue IV, Avenue V, the “Avenue Parties”), and Spectrum Brands,
Inc., a Delaware corporation (“Battery” and together with the Avenue Parties (as
defined herein), the “Parties” and each, a “Party”).

WHEREAS, as of the date hereof, each Avenue Party is the Beneficial Owner (as
defined herein) of the number of issued and outstanding shares of common stock,
par value $0.01 per share, of Battery (the “Battery Shares”) set forth opposite
such Avenue Party’s name on Schedule I; and

WHEREAS, each Avenue Party is also the Beneficial Owner of PIK Notes (as defined
herein) in the outstanding principal amount set forth opposite such Avenue
Party’s name on Schedule I; and

WHEREAS, concurrently with the execution and delivery of this Agreement,
Battery, RH (as defined herein), Battery Merger Sub (as defined herein), RH
Merger Sub (as defined herein), and Parent (as defined herein) are entering into
an Agreement and Plan of Merger, dated as of the date hereof (the “Merger
Agreement”), pursuant to which, Battery and RH would become wholly owned
Subsidiaries of Parent through the (i) merger of Battery Merger Sub with and
into Battery (the “Battery Merger”), and (ii) merger of RH Merger Sub with and
into RH (the “RH Merger” and, together with the Battery Merger, the “Mergers”).

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the Parties
hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Certain Definitions. Capitalized terms used herein and not otherwise
defined herein shall have the meanings specified in the Merger Agreement. For
purposes of this Agreement:

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such first Person, where “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management policies of a Person, whether through the ownership
of voting securities, by contract, as trustee or executor or otherwise.



--------------------------------------------------------------------------------

“Alternative Proposal” has the meaning set forth in the Merger Agreement.

“Battery Alternative Proposal” means an Alternative Proposal with respect to
Battery.

“Battery Merger Sub” means Battery Merger Corp., a Delaware corporation and a
wholly owned Subsidiary of Parent.

“Beneficial Ownership” has the meaning specified in Rule 13d-3 promulgated under
the Exchange Act and “Beneficially Owned” and “Beneficially Owns” have a
correlative meaning.

“Covered Battery Shares” means, with respect to any Avenue Party, all of the
Battery Shares that are Beneficially Owned by such Avenue Party as of the date
hereof, together with any Battery Shares that such Avenue Party acquires
Beneficial Ownership of after the date hereof, including pursuant to any
exercise, conversion or exchange of other securities, or pursuant to a stock
dividend, distribution, split-up, recapitalization, combination or similar
transaction.

“Exchange Act” means the Securities Exchange Act of 1934.

“Governmental Authority” means any United States federal, national, state,
foreign, provincial, local or other government or any governmental, regulatory,
administrative or self-regulatory authority, agency, bureau, board, commission,
court, judicial or arbitral body, department, political subdivision, tribunal or
other instrumentality thereof.

“Indenture” means the Indenture dated as of August 28, 2009, among Battery, the
Guarantors listed on Schedule I thereto and U.S. Bank National Association, as
trustee, as amended, supplemented or restated from time to time.

“Law” means any statute or law (including common law), constitution, code,
ordinance, rule, treaty or regulation and any Order of any applicable
Governmental Authority.

“Lien” means with respect to any asset (including any security), any mortgage,
claim, lien, pledge, charge, security interest or encumbrance of any kind in
respect of such asset.

“Parent” means SB/RH Holdings, Inc., a Delaware corporation.

“Person” means an association, a corporation, an individual, a partnership, a
limited liability company, a trust or any other entity or organization,
including a Governmental Authority.

“PIK Notes” means the 12% Senior Subordinated Toggle Notes due 2019, issued
under the Indenture, together with all notes and other securities issued in
exchange for such Notes.

“RH” means RH, Inc., a Delaware corporation.

“RH Merger Sub” means Grill Merger Corp., a Delaware corporation and a wholly
owned Subsidiary of Parent.

 

2



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any specified Person, (a) a corporation of
which more than 50% of the voting or capital stock is, as of the time in
question, directly or indirectly owned by such Person and (b) any partnership,
joint venture, association, or other entity in which such Person, directly or
indirectly, owns more than 50% of the equity or economic interest thereof or has
the power to elect or direct the election of more than 50% of the members of the
governing body of such entity.

Section 1.2 Defined Terms

 

Term

   Section

Agreement

   Preamble

Avenue Parties

   Preamble

Avenue Representatives

   2.4

Battery Merger

   Recitals

Contract

   3.1(c)

Encumbrances

   3.1(a)

Merger Agreement

   Recitals

Merger

   Recitals

Offer

   2.1(b)(i)

Parties

   Preamble

Party

   Preamble

RH

   Recitals

RH Merger

   Recitals

Transfer

   Article
IV

ARTICLE II

AVENUE AGREEMENTS TO VOTE; NO CASH ELECTION; NO SOLICITATION

Section 2.1 Battery Voting Event. (a) Each Avenue Party agrees that, during the
term of this Agreement, at any duly called meeting of the stockholders of
Battery (or any adjournment or postponement thereof) or any request for the
execution of written consents in lieu of a meeting of the stockholders of
Battery (each, a “Battery Voting Event”), such Avenue Party shall, or shall
cause the applicable holder of record of its Covered Battery Shares to, appear
at the meeting, in person or by proxy, or otherwise cause its Covered Battery
Shares to be counted as present thereat for purposes of establishing a quorum,
and it shall vote (or cause to be voted), in person or by proxy (or deliver, or
cause to be delivered, a written consent covering), all of its Covered Battery
Shares, in each case to the fullest extent that such matters are submitted for
the vote or written consent of the holder of such Covered Battery Shares and
that the Covered Battery Shares are entitled to vote thereon or consent thereto:
(i) in favor of the adoption of the Merger Agreement, the Battery Merger and the
other transactions contemplated by the Merger Agreement (and any related
proposal offered in furtherance thereof, as reasonably requested by Battery);
(ii) against any action or proposal that would reasonably be expected to result
in a material breach of any covenant, representation or warranty, or other
obligation or agreement of Battery contained in the Merger Agreement; and
(iii) except with the written consent of Battery, against the following actions
or proposals (other than the transactions contemplated by the Merger Agreement):
(A) any Battery Alternative Proposal or (B) any other action or proposal,
involving Battery or any Subsidiary of Battery, that would reasonably be
expected to prevent or materially impede, interfere with or delay the Battery
Merger or any other transaction contemplated by the Merger Agreement.

 

3



--------------------------------------------------------------------------------

(b) To the fullest extent permitted by applicable Law, each Avenue Party hereby
waives any rights of appraisal or rights to dissent from the Battery Merger that
it may have under applicable Law.

(c) Except as set forth in this Section 2.1, the Avenue Parties shall not be
restricted from voting in favor of, against or abstaining with respect to any
matter presented to the stockholders of Battery at any Battery Voting Event.

Section 2.2 PIK Notes. Each Avenue Party agrees that, during the term of this
Agreement:

(a) Change of Control Offer. In the event that it shall receive a Change of
Control Offer (as defined in the Indenture) as a result of the Merger, it shall
not require Battery to repurchase any PIK Notes that such Party Beneficially
Owns.

(b) Consent Solicitation. To the extent that the PIK Notes held by such Avenue
Party are treated as outstanding and it is eligible to participate in the
Consent Solicitation, it shall consent to the amendments to the Indenture
proposed therein by Battery in accordance with Section 6.22 of the Merger
Agreement.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Section 3.1 Representations and Warranties of the Avenue Parties. Each Avenue
Party, severally and not jointly, represents and warrants to Battery as follows:

(a) Ownership of Instruments. As of the date of this Agreement, such Avenue
Party is the Beneficial Owner of the Battery Shares and PIK Notes set forth on
Schedule I opposite such Avenue Party’s name. Except for Liens created under
this Agreement or Liens that shall not affect such Avenue Party’s ability to
comply with its obligations under this Agreement, such Avenue Party has, as of
the date hereof, good and valid title to its Battery Shares and PIK Notes, free
and clear of Liens, proxies, powers of attorney, voting trusts or agreements
(collectively, the “Encumbrances”) other than any restrictions under securities
laws and shall have, subject to Article IV, good and valid title to such Battery
Shares as of the time of any Battery Voting Event, free and clear of
Encumbrances. Such Avenue Party further represents that, as of the date hereof
and as of the time of any Battery Voting Event, any proxies given in respect of
its Battery Shares, as applicable, have been revoked. Neither such Avenue Party
nor any of its Affiliates is a party to, or bound by, any agreement (other than
this Agreement) relating to the Battery Merger, any Alternative Proposal, the
voting of any of its Battery Covered Shares or PIK Notes, or the sale, transfer
or other disposition of its Battery Covered Shares or PIK Notes, or has any
other arrangement or understanding with any other holder of Battery Shares or
PIK Notes relating to any of the foregoing.

 

4



--------------------------------------------------------------------------------

(b) Organization and Authority. Such Avenue Party is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
formation and has all requisite or power and authority to execute and deliver
this Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby. The execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated hereby have
been duly and validly authorized by all necessary corporate, partnership,
limited liability company or other action of such Avenue Party. This Agreement
has been duly and validly executed and delivered by such Avenue Party, and,
assuming due authorization, execution and delivery by the other Parties, is a
legal, valid and binding obligation of such Avenue Party, enforceable against it
in accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles.

(c) Consents; No Conflicts. The execution and delivery of this Agreement by such
Avenue Party, and the performance by such Avenue Party of its obligations
hereunder, shall not (i) conflict with any provision of the certificate of
incorporation or bylaws or other similar organizational documents of such Avenue
Party, (ii) result in any violation of or default or loss of a benefit under or
require any consent under, or permit the acceleration or termination of any
obligation under, any agreement or other instrument to which such Avenue Party
is a party, (iii) violate any Law applicable to such Avenue Party, (iv) conflict
with any provision of any note, bond, mortgage, indenture, contract, agreement,
lease, license, permit or other instrument or obligation of any kind (a
“Contract”) to which such Avenue Party is a party or by which such Avenue
Party’s Covered Battery Shares are bound, except with respect to any such
violations, breaches, defaults or conflicts as would not reasonably be expected,
either individually or in the aggregate, to materially impair the ability of
such Avenue Party to perform its obligations hereunder or to consummate the
transactions contemplated hereby on a timely basis, or (v) require any
clearance, consent, approval, order, license or authorization of, or
declaration, registration or filing with, or notice to, or permit issued by, any
Governmental Authority.

(d) Affiliate Transactions. Except as disclosed on Schedule 3.1(d), and except
for customary director and officer indemnification or exculpation rights and the
matters referred to in Section 6.1, as of the date hereof neither such Avenue
Party nor any of its officers or directors is a party to or the beneficiary of
any Contract with Battery or any of its Subsidiaries or has any interest in any
property used by Battery or any of its Subsidiaries.

Section 3.2 Representations and Warranties of Battery. Battery hereby represents
and warrants to each of the other Parties as follows:

(a) Organization and Authority. Battery is duly incorporated, validly existing
and in good standing under the laws of the State of Delaware and has all
requisite corporate power and authority to execute and deliver this Agreement,
to perform its obligations hereunder and to consummate the transactions
contemplated hereby. The execution, delivery and performance of this Agreement
and the consummation of the transactions contemplated hereby have been duly and
validly authorized by all necessary corporate action of Battery. This Agreement
has been duly and validly executed and delivered by Battery, and, assuming due
authorization, execution and delivery by the other Parties, is a legal, valid
and binding obligation of Battery, enforceable against it in accordance with its
terms, subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles.

 

5



--------------------------------------------------------------------------------

(b) Consents; No Conflicts. The execution and delivery of this Agreement by
Battery, and the performance by Battery of its obligations hereunder, shall not
(i) conflict with any provision of the certificate of incorporation or bylaws of
Battery, (ii) result in any violation of or default or loss of a benefit under
or require any consent under, or permit the acceleration or termination of any
obligation under, any agreement or other instrument to which Battery is a party,
(iii) violate any Law applicable to Battery, (iv) conflict with any provision of
any Contract to which Battery is a party, except with respect to any such
violations, breaches, defaults or conflicts as would not reasonably be expected,
either individually or in the aggregate, to materially impair the ability of
Battery to perform its obligations hereunder or to consummate the transactions
contemplated hereby on a timely basis, or (v) require any clearance, consent,
approval, order, license or authorization of, or declaration, registration or
filing with, or notice to, or permit issued by, any Governmental Authority.

ARTICLE IV

TRANSFERS BY AVENUE PARTIES

Except as otherwise provided herein, during the term of this Agreement, each
Avenue Party agrees, severally and not jointly, that it shall not: (a) sell,
transfer, pledge, encumber, tender, gift, assign or otherwise dispose of, or
enter into any contract, option or other arrangement or understanding with
respect to the sale, transfer, pledge, encumbrance, assignment or other
disposition (each, a “Transfer”) of, its Covered Battery Shares (or any interest
therein) or its PIK Notes (or any interest therein); (b) grant any proxies or
powers of attorney or enter into a voting agreement or other arrangement with
respect to its Covered Battery Shares or PIK Notes, other than this Agreement;
(c) enter into, or deposit its Covered Battery Shares its PIK Notes into a
voting trust or take any other action which would reasonably be expected to
result in a diminution of the voting power represented by its Covered Battery
Shares or PIK Notes; or (d) commit or agree to take any of the foregoing
actions; provided, that a Avenue Party may Transfer its Covered Battery Shares
or PIK Notes to a third party only if the transferee with respect to such Avenue
Party’s Covered Battery Shares or PIK Notes agrees in writing in a form
reasonably satisfactory to Battery to be bound by the terms of this Agreement
with respect to the securities subject to such Transfer, to the same extent as
such Avenue Party is bound hereunder and to make each of the representations and
warranties hereunder, including in respect of the securities transferred, as
such Avenue Party shall have made hereunder.

ARTICLE V

FIDUCIARY DUTIES

Section 5.1 Avenue Parties. Notwithstanding anything in this Agreement to the
contrary, (a) no Avenue Party makes any agreement or understanding herein in any
capacity other than in its capacity as a Beneficial Owner of Battery Shares, and
(b) nothing herein shall be construed to limit or affect any action or inaction
by any Affiliate, officer, director or direct or indirect equityholder of any
Avenue Party acting in his or her capacity as a director of Battery; provided,
however, that this Article V shall not relieve any such Person from any
liability or obligation that he, she or it may have independently of this
Agreement or as a consequence of any action or inaction by such Person.

 

6



--------------------------------------------------------------------------------

Section 5.2 Battery. Nothing herein shall be construed to limit or affect any
action or inaction by (a) Battery in accordance with the terms of the Merger
Agreement or (b) any Affiliate (excluding the Avenue Parties), officer, director
or direct or indirect equity holder of Battery acting in his or her capacity as
a director or officer of Battery; provided, however, that this Article V shall
not relieve any such Person from any liability or obligation that he, she or it
may have independently of this Agreement or as a consequence of any action or
inaction by such Person.

ARTICLE VI

MISCELLANEOUS

Section 6.1 Expenses. All costs and expenses incurred by any Party in connection
with this Agreement shall be paid by the Party incurring such cost or expense;
provided, however, that Battery shall reimburse the Avenue Parties,
collectively, for the reasonable and documented legal fees and expenses incurred
in them connection with the negotiation of, and performance of the matters
contemplated by, this Agreement.

Section 6.2 Termination. (a) Except as set forth in this Section 6.2, this
Agreement (including without limitation the provisions of Section 2.1(a) and
Article IV) shall automatically terminate upon the first to occur of (i) the
closing of the Mergers, (ii) the valid termination of the Merger Agreement in
accordance with its terms, (iii) the date that is fifteen (15) Business Days
following the date on which the Battery Board effects a Board Recommendation
Change pursuant to Section 6.1(e) of the Merger Agreement (unless such Board
Recommendation Change has been rescinded or otherwise negated during such
fifteen Business Day Period), (iv) the failure of the Battery Board to effect a
Board Recommendation Change pursuant to Section 6.1(e) of the Merger Agreement
during the fifteen (15) Business Day period immediately following the date on
which the Special Committee recommends that the Board effect such a Board
Recommendation Change, and (v) the close of business on August 12, 2010. In
addition, the obligations of the Avenue Parties under this Agreement shall be
automatically suspended prior to the termination of this Agreement during any
period in which (x) the Battery Board has effected a Board Recommendation Change
pursuant to Section 6.1(e) of the Merger Agreement and such Board Recommendation
Change has not been rescinded or otherwise negated, or (y) the Special Committee
has recommended that the Battery Board effect a Board Recommendation Change
pursuant to Section 6.1(e) of the Merger Agreement, and such recommendation by
the Special Committee has not been rescinded or otherwise negated.

(b) Notwithstanding the foregoing, (i) the provisions of this Article VI shall
survive termination of this Agreement and the provisions of Section 2.2(a) and
Article IV (solely with respect to the obligation of a transferee of an Avenue
Party’s PIK Notes to agree to be bound by Section 2.2(a)) shall survive
termination of this Agreement as a result of the closing of the Mergers, and
(ii) all of the other representations and warranties in this Agreement shall
terminate and be of no further force or effect on the closing date of the
Mergers; provided, however, that no Party shall be relieved from any liability
for breach of this Agreement by reason of any such termination; provided,
further that the covenants and obligations of the parties that by their terms
are intended to survive the closing date of the Mergers shall survive the
closing date until performed.

 

7



--------------------------------------------------------------------------------

Section 6.3 No Ownership Interest. Nothing contained in this Agreement shall be
deemed to vest in Battery any direct or indirect ownership or incidence of
ownership of or with respect to any securities addressed herein. All rights,
ownership and economic benefits of and relating to the securities addressed
herein shall remain vested in and belong to the appropriate Avenue Party, and
Battery shall not have any authority to direct the Avenue Parties in the voting
or disposition of any of the securities addressed herein, as the case may be,
except as otherwise provided herein.

Section 6.4 Waiver and Amendment; Remedies Cumulative. Subject to applicable
Law, (a) any provision of this Agreement or any inaccuracies in the
representations and warranties of any of the Parties or compliance with any of
the agreements or conditions contained in this Agreement may be waived or
(b) the time for the performance of any of the obligations or other acts of the
Parties here may be extended at any time prior to the consummation of the
Mergers. Any agreement on the part of a Party to any such extension or waiver
shall be valid only if set forth in an instrument in writing signed on behalf of
the Party against whom waiver is sought; provided, that any extension or waiver
given in compliance with this Section 6.4 or failure to insist on strict
compliance with an obligation, covenant, agreement or condition shall not
operate as a waiver of, or estoppel with respect to, any subsequent or other
failure. Any of the provisions of this Agreement may be amended at any time by
the mutual written agreement of the Parties. No failure or delay on the part of
any Party hereto in the exercise of any right hereunder shall impair such right
or be construed to be a waiver of, or acquiescence in, any breach of any
representation, warranty or agreement herein, nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or of
any other right. All rights and remedies existing under this Agreement are
cumulative to, and not exclusive of, any rights or remedies otherwise available.

Section 6.5 Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given if delivered personally, sent via facsimile (receipt confirmed), sent by a
nationally recognized overnight courier (providing proof of delivery), or mailed
in the United States by certified or registered mail, postage prepaid, to the
Parties at the following addresses (or at such other address for a Party as
shall be specified by like notice):

If to any Avenue Party:

Avenue Capital Group

535 Madison Avenue

New York, NY 10022

Attn: Mr. Michael Elkins

Fax: (212) 850-7506

with a copies to:

Akin Gump Strauss Hauer & Feld LLP

 

8



--------------------------------------------------------------------------------

One Bryant Park

New York, NY 10036

Attn: Ira Dizengoff

Fax: (212) 872-1002

and

Akin Gump Strauss Hauer & Feld LLP

1333 New Hampshire Ave, NW

Washington, DC 20036

Attn: Russell W. Parks, Jr.

Fax: (202) 955-7631

If to Battery:

Spectrum Brands, Inc.

Six Concourse Parkway, Suite 3300

Atlanta, GA 30328

Attention: John T. Wilson, Esq.

Fax No.: (770) 829-6928

and with copies to:

Sutherland Asbill & Brennan LLP

999 Peachtree Street, N.E.

Atlanta, GA 30309

Fax No.: (770) 853-8806

Attention:      Mark D. Kaufman, Esq.

                       David A. Zimmerman, Esq.

and

Jones Day

222 East 41st Street

New York, New York 10017

Fax No.: (212) 755-7306

Attention:      Robert A. Profusek, Esq.

                      Andrew M. Levine, Esq.

Section 6.6 Assignment. Except as expressly permitted herein, neither this
Agreement nor any of the rights, interests or obligations under this Agreement
shall be assigned, in whole or in part, by operation of Law or otherwise by any
of the Parties without the prior written consent of the other Parties. Any
assignment in violation of the preceding sentence shall be void. Subject to the
preceding two sentences, this Agreement shall be binding upon, inure to the
benefit of, and be enforceable by, the Parties and their respective successors
and assigns.

 

9



--------------------------------------------------------------------------------

Section 6.7 Governing Law. This Agreement and any claim, controversy or dispute
arising under or related thereto, the relationship of the Parties and/or the
interpretation and enforcement of the rights and duties of the Parties, whether
arising in Law or in equity, in contract, tort or otherwise, shall be governed
by, and construed and interpreted in accordance with, the Laws of the State of
Delaware, without regard to its rules regarding conflict of laws to the extent
that the application of the Laws of another jurisdiction would be required
thereby.

Section 6.8 Interpretation. Unless otherwise expressly provided, for the
purposes of this Agreement, the following rules of interpretation shall apply:

(a) The article and section headings contained in this Agreement are for
convenience of reference only and shall not affect in any way the meaning or
interpretation hereof.

(b) When a reference is made in this Agreement to an article or a section,
paragraph, exhibit or schedule, such reference shall be to an article or a
section, paragraph, exhibit or schedule hereof unless otherwise clearly
indicated to the contrary.

(c) Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.”

(d) The words “hereof,” “herein” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement.

(e) The word “extent” in the phrase “to the extent” shall mean the degree to
which a subject or other thing extends, and such phrase shall not mean simply
“if.”

(f) The meaning assigned to each term defined herein shall be equally applicable
to both the singular and the plural forms of such term, and words denoting any
gender shall include all genders. Where a word or phrase is defined herein, each
of its other grammatical forms shall have a corresponding meaning.

(g) A reference to any period of days shall be deemed to be to the relevant
number of calendar days, unless otherwise specified.

(h) All terms defined in this Agreement shall have the defined meanings when
used in any certificate or other document made or delivered pursuant hereto
unless otherwise defined therein.

(i) The Parties have participated jointly in the negotiation and drafting of
this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties, and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any provisions hereof.

(j) Any statute or rule defined or referred to herein or in any agreement or
instrument that is referred to herein means such statute or rule as from time to
time amended, modified or supplemented, including by succession of comparable
successor statutes or rules and references to all attachments thereto and
instruments incorporated therein.

 

10



--------------------------------------------------------------------------------

Section 6.9 Consent to Jurisdiction. Each of the Parties hereby irrevocably
agrees that any legal action or proceeding with respect to this Agreement, or
for recognition and enforcement of any judgment in respect of this Agreement and
obligations arising hereunder brought by any other Party hereto or its
successors or assigns, shall be brought and determined exclusively in the
Delaware Court of Chancery and any state appellate court therefrom within the
State of Delaware (or, if the Delaware Court of Chancery declines to accept
jurisdiction over a particular matter, any state or federal court within the
State of Delaware). Each of the Parties hereto hereby irrevocably submits with
regard to any such action or proceeding for itself and in respect of its
property, generally and unconditionally, to the personal jurisdiction of the
aforesaid courts and agrees that it shall not bring any action relating to this
Agreement in any court other than the aforesaid courts. Each of the Parties
hereby irrevocably waives, and agrees not to assert, by way of motion, as a
defense, counterclaim or otherwise, in any action or proceeding with respect to
this Agreement (a) any claim that it is not personally subject to the
jurisdiction of the above-named courts for any reason other than the failure to
serve in accordance with this Section 6.9, (b) any claim that it or its property
is exempt or immune from jurisdiction of any such court or from any legal
process commenced in such courts (whether through service of notice, attachment
prior to judgment, attachment in aid of execution of judgment, execution of
judgment or otherwise), and (c) to the fullest extent permitted by the
applicable law, any claim that (i) the suit, action or proceeding in such court
is brought in an inconvenient forum, (ii) the venue of such suit, action or
proceeding is improper, or (iii) this Agreement or the subject mater hereof, may
not be enforced in or by such courts.

Section 6.10 Waiver of Jury Trial. EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY OR THE ACTIONS OF ANY OF THE
PARTIES IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT OF THIS
AGREEMENT.

Section 6.11 Severability. If any term or other provision of this Agreement is
held to be invalid, illegal or incapable of being enforced by any rule of Law or
public policy by a court of competent jurisdiction, all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect,
insofar as the foregoing can be accomplished without materially affecting the
economic benefits anticipated by the Parties to this Agreement. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the Parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as
possible to the fullest extent permitted by applicable Law in an acceptable
manner to the end that the transactions contemplated by this Agreement are
fulfilled to the extent possible.

 

11



--------------------------------------------------------------------------------

Section 6.12 Entire Agreement; No Third Party Beneficiaries. This Agreement
(together with the Merger Agreement to the extent referred to herein)
constitutes the entire agreement among the Parties hereto with respect to the
subject matter hereof (which subject matter shall not include any financial
arrangements or understandings with respect to Battery’s Chapter 11 bankruptcy
proceeding) and supersedes all prior agreements and understandings, both written
and oral, among the Parties hereto with respect to the subject matter hereof.
This Agreement shall be binding upon and inure solely to the benefit of each
Party. Except as set forth in the immediately preceding sentence, nothing in
this Agreement, express or implied, is intended to or shall confer upon any
Person not a party to this Agreement any rights, benefits or remedies hereunder.

Section 6.13 Specific Performance. The Parties agree that irreparable damage
would occur and that the Parties would not have any adequate remedy at Law in
the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached by any Party. It
is accordingly agreed that the Parties shall be entitled to an injunction or
injunctions to prevent breaches and/or threatened breaches of this Agreement and
to enforce specifically the terms and provisions of this Agreement in any
federal court located in the State of Delaware or in Delaware state court, this
being in addition to any other remedy to which they are entitled at Law or in
equity.

Section 6.14 Further Assurances. At any time or from time to time after the date
hereof and prior to the termination of this Agreement, the Parties agree to
cooperate with each other, and at the request of any other Party, to execute and
deliver any further instruments or documents and to take all such further action
as such other Party may reasonably request in order to evidence or effectuate
the consummation of the transactions contemplated hereby and to otherwise carry
out the intent of the Parties hereunder.

Section 6.15 Counterparts. This Agreement may be executed in two or more
counterparts, each of which when executed shall be deemed to be an original, and
all of which together shall be considered one and the same agreement and shall
become effective when one or more counterparts have been signed by each of the
Parties and delivered to the other Parties. For purposes of this Agreement,
facsimile signatures or signatures by other electronic form of transfer shall be
deemed originals, and the Parties agree to exchange original signatures as
promptly as possible.

[Remainder of page left intentionally blank]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

SPECTRUM BRANDS, INC. By:   /s/ Kent J. Hussey  

Name: Kent J. Hussey

Title:   Chief Executive Officer

AVENUE INTERNATIONAL MASTER, L.P. By:   

Avenue International Master GenPar, Ltd.,

its General Partner

By:   /s/ Sonia E. Gardner  

Name: Sonia E. Gardner

Title:   Director

AVENUE INVESTMENTS, L.P. By:  

Avenue Partners, LLC

its General Partner

By:   /s/ Sonia E. Gardner  

Name: Sonia E. Gardner

Title:   Member

AVENUE SPECIAL SITUATIONS FUND V, L.P. By:  

Avenue Capital Partners V, LLC,

its General Partner

 

 

By:  GL Partners V, LLC

        its Managing Member

By:   /s/ Sonia E. Gardner  

Name: Sonia E. Gardner

Title:   Member



--------------------------------------------------------------------------------

AVENUE SPECIAL SITUATIONS FUND IV, L.P. By:  

Avenue Capital Partners IV, LLC

its General Partner

 

 

By:  GL Partners IV, LLC

        its Managing Member

By:   /s/ Sonia E. Gardner  

Name: Sonia E. Gardner

Title:   Member

AVENUE-CDP GLOBAL OPPORTUNITIES FUND, L.P. By:  

Avenue Global Opportunities Fund GenPar, LLC,

its General Partner

By:   /s/ Sonia E. Gardner  

Name: Sonia E. Gardner

Title:   Member



--------------------------------------------------------------------------------

SCHEDULE I

 

Avenue Entity

   PIK Toggle Notes
(US$)    Equity
(shares)

Avenue Special Situations Fund V, L.P.

   16,856,646    3,772,168

Avenue Special Situations Fund IV, L.P.

   7,773,148    1,753,949

Avenue-CDP Global Opportunities Fund, L.P.

   1,135,730    257,333

Avenue International Master, L.P.

   2,871,497    650,628

Avenue Investments, L.P.

   1,457,756    328,767          

Total Avenue

   30,094,777    6,762,845



--------------------------------------------------------------------------------

Schedule 3.1(d)

Reimbursement arrangement with Battery with respect to legal fees incurred by
the Avenue Parties in connection with Battery’s Chapter 11 bankruptcy
proceeding.